Citation Nr: 0117739	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  01-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at Bonati Institute for outpatient services and 
orthopedic surgery on September 25, 2000; October 5, 2000; 
October 10, 2000; and October 12, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to October 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
North Florida-South Georgia Veterans Health System, located 
at the Gainesville, Florida, whereby payment or reimbursement 
by VA of medical expenses incurred by the veteran in 
September 2000 and October 2000 was denied.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by VA in December 2000, the veteran, through his 
representative, indicated that he sought a personal hearing 
at a local VA office before a Member of the Board.  In March 
2001, VA determined that this Form 9 in fact constituted a 
notice of disagreement, rather than a substantive appeal to 
the Board, and that a new Form 9 was required.  VA received 
another VA Form 9 later in March 2001.  On this document the 
veteran did not indicate whether or not he sought a hearing 
before VA.  Accordingly, his request for a hearing at a local 
VA office before a Member of the Board remains pending.  Due 
process considerations require that this case be returned so 
that the request for a hearing before a Member of the Board, 
at a local VA office, is accommodated.  

This case is therefore REMANDED for the following:

The veteran is to be scheduled for a 
personal hearing before a Member of the 
Board, sitting at a local office of the 
VA.  The hearing is to be scheduled 
pursuant to the procedures for such 
personal hearings and in accordance with 
applicable law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of this claim 
should be made.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




